DETAILED ACTION
This action is in response to the claimed listing filed on 05/23/2022.
Examiner’s Statement of Reasons for Allowance
Claims 1-14, 16, 18-21, 24-33, 36-38, 40-41, 43 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts of record taken alone or in combination fail to suggest claimed invention, directed to a method of Claims 1-13, a method of Claims 14, 16, 18-21, and a computer program product of Claims 37-38, 40-41, 43, featured for automatically outputting transliterations of a target reasoning graph, and directed to a method of Claims 24-33, 36, featured for automatically determining an insight using a transliterated target reasoning graph. The claimed invention recites, in part, to include at least features,
“wherein the plurality of internal nodes, the plurality of leaf nodes, and the plurality of reasoning functions of the target reasoning graph are in a plain language format;
providing, in the computer, a transliteration library including:
a portfolio of templating functions in a templating language;
a portfolio of reasoning functions in the plain language format;
wherein the transliteration library defines a correspondence between each reasoning function of the portfolio of reasoning functions and a selected templating function of the portfolio of templating functions;
with the computer, automatically generating a templating language representation of the
target reasoning graph by correlating the reasoning functions of the target reasoning graph with the templating functions of the portfolio of templating functions corresponding thereto…”
as in claim 1, and in independent claims 14 and 37; and similar manner in the method claim 24.
Further search is provided and closed prior art are put in records, the features as recited above are not found in the prior arts of record.

Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
TTV
June 18, 2022
/Ted T. Vo/
Primary Examiner, Art Unit 2191